DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 18, 20, 35, 28 and the addition of claim 39.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 35 and 39 have been considered but are moot because the new ground of rejection does not rely on the same manner in which any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner agrees with the Applicant’s arguments that neither Yap nor Jiang alone read on the claims outlined above.
The Examiner presents a new rejection of Yap in view of Jiang, which has not yet been formulated as a rejection and therefore not fully argued by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 26, 27, 31, 32, 33,35, 36, 38 and 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap et al. (US 7826511) in view of Jiang et al. (US 2003/0007538; the Examiner notes this reference has the same disclosure as the previously referred to Jiang US 6424669 as it is a divisional thereof, and is used simply for the ease of citing paragraphs in the PGPUB format).
With respect to claim 18, Yap teaches a semiconductor laser diode (fig.1) comprising: a first resonator (fig.1 #30); and a second resonator (fig.1 #40), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), wherein the first resonator comprises at least a part of a semiconductor layer sequence comprising an active layer and an active region (col.2 lines 50-55, col.3 lines 3-14) configured to be electrically pumped (fig.1 Vbias) and to generate a first light (fig.1 upper pumping light), wherein the longitudinal direction (fig.1 front/back) is parallel to a main extension plane of the active layer and perpendicular to a growth direction of the semiconductor layer sequence (fig.1 up/down), wherein the second resonator has an active region with a laser-active material (col.2 lines 53-57) configured to be optically pumped by at least a part of the first light and configured to generate a second light which is partially emitted outwards from the second resonator (fig.1 lower light), wherein the first and second resonators are optically and mechanically coupled to each other by an at least partially transparent connecting layer (fig.1/2 #150; col.4 lines 36-37, necessarily at least partially transparent to couple optically), and wherein the connecting layer is arranged between the first resonator and the second resonator (fig.1 #150 between #30 and #40). Yap further teaches #150 is a wafer bonding interface and functions to optically interface the two devices (col.4 lines 14-19). Yap does not teach the connecting layer at least partially comprises a patterned metal layer and/or is dichroic. Jiang teaches a related laser device (fig.2) which includes an electrically pumped laser (fig.2 #240, abstract) which outputs pumping light to a second laser (fig.2 #250), wherein the lasers are joined at a wafer bonding interface (fig.2 #210a or b) which is of metal ([0018]), is optically transparent ([0018]) and which is patterned (the layer is designed to fit the size/space of the interface region). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the metal material of Jiang to provide the bonding interface in place of the bonding material of Yap as Jiang has clearly taught use of metal materials for wafer bonding is well known ([0055], see MPEP 2144.07), is a suitable equivalent as compared with non-metal bonding choices ([0018], see MPEP 2144.06 II, note the optical interfacing function would be preserved) and would allow for selection of a desired material to ease manufacturing steps/restraints in Yap.
With respect to claim 19, Yap teaches the first resonator and the second resonator are offset to each other in a direction perpendicular to the longitudinal direction (fig.1 offset vertically).
With respect to claim 20, Yap teaches the first and second resonators are arranged one above the other in a vertical direction corresponding to a growing direction of the semiconductor layer sequence (fig.1).
With respect to claim 21, Yap teaches the second resonator comprises a first part and a second part (fig.1 forward most portion/rear most portion), each part comprising the laser-active material (all material active, col.3 lines 40-49), and wherein the semiconductor layer sequence of the first resonator is arranged between the first part and the second part (fig.1 the upper layer of pump laser #30 is between the forward most part and rear most part of pumped laser #40 in the center of the device).
With respect to claim 26, Yap teaches the active region of the second resonator comprises at least a part of a semiconductor layer sequence (col.3 lines 25-50).
With respect to claim 27, Yap teaches the first and second resonators are parts of the same semiconductor layer sequence (as they can be connected via growth and/or attached thereafter, col.2-3 lines 64-1).
With respect to claim 31, Yap teaches the first resonator is completely mirror-coated on two sides for the first light (col.4 line 64 – col. 5 line 1).
With respect to claim 32, Yap teaches a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); and an outcoupling mirror layer provided on the first side surface (col.4 line 63 – col. 5 line 10), wherein the mirror layer is configured to completely reflect the first light (col.5 lines 10-16) and is partially transparent to the second light (col.5 lines 10-16).
With respect to claim 33, Yap teaches the device outlined above, including at least one coating (fig.1 #260) which is fully reflective for the first light and partially for the second light (col.5 lines 10-16), but does not specify the outcoupling mirror layer comprises a first mirror layer and second mirror layer, the first mirror layer being fully reflective to the first light and the second mirror layer being more reflective to the second light than the first mirror layer. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to separate the combined function of the single mirror coating of Yap into 2 separate mirror coatings as a means of engineering design choice allowing for selection of desired mirror materials to potentially ease production requirements (see MPEP 2144.04 V C).
With respect to claim 35, Yap teaches a semiconductor laser diode comprising: a first resonator (fig.1 #30); and a second resonator (fig.1 #40); a first side surface forming a light outcoupling surface (fig.1 front); and an outcoupling mirror located on the first side surface (fig.1/2 #20), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), wherein the first resonator comprises at least a part of a semiconductor layer sequence having an active layer and an active region (col.2 lines 50-55, col.3 lines 3-14) configured to be electrically pumped (fig.1 Vbias) and to generate a first light (fig.1 upper pumping light), wherein the longitudinal direction is parallel to a main extension plane of the active layer (fig.1 front/back) and perpendicular to a growth direction of the semiconductor layer sequence (fig.1 up/down), wherein the second resonator has an active region with a laser-active material (col.2 lines 53-57) is configured to be optically pumped by at least a part of the first light to generate a second light (fig.1 #210) partially emitted outwards from the second resonator (fig.1 #210), and wherein the first and second resonators are optically and mechanically coupled to each other by an at least partially transparent connecting layer (fig.1/2 #150), wherein the first side surface is perpendicular to the longitudinal direction (fig.1/2), and wherein the connecting layer is configured for wafer bonding of the first resonator with the second resonator (col.3 line 1). Yap further teaches #150 is a wafer bonding interface and functions to optically interface the two devices (col.4 lines 14-19). Yap does not teach the connecting layer at least partially comprises a patterned metal layer and/or is dichroic. Jiang teaches a related laser device (fig.2) which includes an electrically pumped laser (fig.2 #240, abstract) which outputs pumping light to a second laser (fig.2 #250), wherein the lasers are joined at a wafer bonding interface (fig.2 #210a or b) which is of metal ([0018]), is optically transparent ([0018]) and which is patterned (the layer is designed to fit the size/space of the interface region). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the metal material of Jiang to provide the bonding interface in place of the bonding material of Yap as Jiang has clearly taught use of metal materials for wafer bonding is well known ([0055], see MPEP 2144.07), is a suitable equivalent as compared with non-metal bonding choices ([0018], see MPEP 2144.06 II, note the optical interfacing function would be preserved) and would allow for selection of a desired material to ease manufacturing steps/restraints in Yap.
With respect to claim 36, Yap teaches the first resonator and the second resonator are offset to each other in a direction perpendicular to the longitudinal direction (fig.1 offset vertically).
With respect to claim 38, Yap teaches a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); and an outcoupling mirror layer provided on the first side surface (col.4 line 63 – col. 5 line 10), wherein the mirror layer is configured to completely reflect the first light (col.5 lines 10-16) and is partially transparent to the second light (col.5 lines 10-16).
With respect to claim 39, Yap teaches a semiconductor laser diode comprising: a first resonator (fig.1 #30); a second resonator (fig.1 #40); a first side surface forming a light-outcoupling surface (fig.1 front); and an outcoupling mirror layer located on the first side surface (fig.1/2 #260), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), OSR-64o-EHPage 6 of 12 wherein the first resonator comprises at least a part of a semiconductor layer sequence comprising an active layer and an active region (col.2 lines 50-55, col.3 lines 3-14) configured to be electrically pumped (fig.1 Vbias) and to generate a first light (fig.1 upper pumping light), wherein the longitudinal direction is parallel to a main extension plane of the active layer and perpendicular to a growth direction (fig.1 up/down) of the semiconductor layer sequence, and a lateral direction is perpendicular to the longitudinal direction and the growth direction (fig.1 left/right), wherein the second resonator has an active region with a laser-active material (col.2 lines 53-57) configured to be optically pumped by at least a part of the first light and configured to generate a second light which is partially emitted outwards from the second resonator (fig.1 lower light), wherein the first and second resonators are optically and mechanically coupled to each other by an at least partially transparent connecting layer (fig.1 #150), wherein a main extension plane of the connecting layer extends in the longitudinal and lateral directions (as seen in fig.1/2), and wherein the first side surface extends in the lateral and growth directions (as seen in fig.1/2). Yap further teaches #150 is a wafer bonding interface and functions to optically interface the two devices (col.4 lines 14-19). Yap does not teach the connecting layer at least partially comprises a patterned metal layer and/or is dichroic. Jiang teaches a related laser device (fig.2) which includes an electrically pumped laser (fig.2 #240, abstract) which outputs pumping light to a second laser (fig.2 #250), wherein the lasers are joined at a wafer bonding interface (fig.2 #210a or b) which is of metal ([0018]), is optically transparent ([0018]) and which is patterned (the layer is designed to fit the size/space of the interface region). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the metal material of Jiang to provide the bonding interface in place of the bonding material of Yap as Jiang has clearly taught use of metal materials for wafer bonding is well known ([0055], see MPEP 2144.07), is a suitable equivalent as compared with non-metal bonding choices ([0018], see MPEP 2144.06 II, note the optical interfacing function would be preserved) and would allow for selection of a desired material to ease manufacturing steps/restraints in Yap.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Jiang in view of Farrell et al. (US 2016/0322782).
With respect to claim 34, Yap, as modified, teaches the device outlined above including a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); but does not teach the  semiconductor laser diode comprising: at least one further side surface and/or a bottom side on which a mirroring is located. Farrell teaches a similar integrated laser with pump source (fig.1) which includes a mirror on a bottom surface (fig.1 #128). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an additional mirror on the bottom of the device of Yap as demonstrated by Farrell in order to prevent light from escaping out the bottom of the device instead of the desired lateral direction and/or to ensure pump light is more fully absorbed.


Claims 22, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Jiang in view of Clayton et al. (US 2003/0026312).
With respect to claim 22, Yap, as modified, teaches the device outlined above, but does not teach the first and second resonators are arranged side by side in a lateral direction perpendicular to both the longitudinal and vertical direction. Clayton teaches a similar integrated optically pumped laser device in which the pump and pumped lasers are laterally arranged (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to rearrange the pump and pumped lasers of Yap in the manner depicted by Clayton to organize the monolithic device to fit a given space having a more narrow vertical dimension.
With respect to claim 24, Yap, as modified, teaches the device outlined above, but does not teach the first resonator comprises a recess in which the second resonator is arranged. Clayton further teaches the first resonator (pump) comprises a recess in which the second resonator is arranged (fig.2, fig.3, fig.10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a recess in the first resonator in which to dispose the second resonator of Yap as demonstrated by Clayton in order to ensure a large amount of pump light overlap with the gain material.
With respect to claim 30, Yap, as modified, teaches the device outlined above, but does not teach the semiconductor laser diode comprises a plurality of first resonators and/or a plurality of second resonators, and all of the first and second resonators of the semiconductor laser diode are monolithically integrated into the semiconductor laser diode. Clayton further demonstrates integrating multiple pump lasers with a pumped laser (fig.3, [0025]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize plural pumping lasers in the device of Yap as demonstrated by Clayton in order to increase the amount of pumping light applied to the gain material.

Claims 23, 25 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Jiang in view of Kaneko (US 6239901).
With respect to claim 23, Yap, as modified, teaches the device outlined above, but does not teach the second resonator comprises a recess in which the first resonator is arranged. Kaneko teaches disposing a pumping laser in a recess in a pumped laser (fig.8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a recess in the pumped laser for the pumping laser in Yap as taught by Kaneko to create a more compact device.
With respect to claim 25, Yap, as modified, teaches the device outlined above, including the use of ion-doped solid state materials (col.2 lines 30-32), but does not specify the active region of the second resonator comprises: at least in part a material that is selected from the group consisting of GaN, SiC, sapphire, YAG and YVO4; and at least one dopant which acts as luminous center and which is selected from the group consisting of Ce, Cr, Er, Nd, Ti, Pr and Yb. Kaneko further teaches the material of the solid state laser to be of sapphire (col.5 lines 40-42) doped with Cr or TI (col.3 lines 20-26). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the materials of Kaneko for the solid state laser of Yap in order to select a desired host/dopant to achieve a desired output wavelength of light.
With respect to claim 37, Yap, as modified, teaches the device outlined above, including the use of ion-doped solid state materials (col.2 lines 30-32), but does not specify the active region of the second resonator comprises: at least in part a material that is selected from the group consisting of GaN, SiC, sapphire, YAG and YVO4; and at least one dopant which acts as luminous center and which is selected from the group consisting of Ce, Cr, Er, Nd, Ti, Pr and Yb. Kaneko further teaches the material of the solid state laser to be of sapphire (col.5 lines 40-42) doped with Cr or TI (col.3 lines 20-26). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the materials of Kaneko for the solid state laser of Yap in order to select a desired host/dopant to achieve a desired output wavelength of light.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Jiang in view of Sabathil et al. (US 8406265).
With respect to claim 29, Yap, as modified, teaches the device outlined above, but does not specify the semiconductor layer sequence of the first resonator is free of cladding layers on a side facing the laser-active material of the second resonator, and the laser-active material of the second resonator forms a cladding layer for the first resonator. Sabathil teaches a similar integrated laser with pump structure (fig.1) including the pumping laser (fig.1 #3) to be without a lower clad while the pumped laser includes a material that acts as a clad (fig.1 #5, fig.2 #5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the clad free upper pump laser approach of Sabathil in the device of Yap in order to reduce the number of layers needing to be manufactured.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following reference is found to teach integrating a pump and pumped lasers by use of a metal layer:
Jiang et al. (US 2003/0007538)


The following disclose related integrated pumps with lasers:
US 2006/0039437, 6424669, 5796771, 5982802, 2002/0171919

The following references clearly state that undoped ZnO maintains conductivity:
Borysiewicz (“ZnO as a functional material, a review”; Crystals 2019, 9 505).
US 10347857 (col.8 lines 21-23), 9640706 (col.17 lines 14-15), 9251935 (col.8 lines 4-5), 8434904 (col.6 lines 29-32), 2021/0142955 ([0024]); KR 20130125345 ([0016] under “description of embodiments”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828